DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11, 13, 15, 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 11 the closest prior art fails to disclose “using an AC voltage with a DC high voltage to inspect containers”, “for defects such as leaks, pinholes, cracks, or seal defects in containers without contents and sealed, wherein 0.004 ppm of ozone is produced when —18.5 kVpk is applied over 5 minutes” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 18, the closest prior art fails to disclose “wherein only -300 V.sub.pk is measured inside of a non-defective container when -18.5 k Vex is applied” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 22, the closest prior art fails to disclose a method for detecting “for defects such as leaks, pinholes, cracks, or seal defects in containers without contents and sealed, wherein a ratio of signal levels for a container with defective seal and a container without defective seal is 7.7V/2.2V =3.5, when -12 kVpx is applied” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868